Citation Nr: 1508121	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-26 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits based upon recognition as a helpless child of a deceased Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied recognition of the Veteran's son, DKM, as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18.  He perfected a timely appeal to that decision.  

In his June 2010 Substantive Appeal (VA Form 9), the appellant requested the opportunity to testify at a hearing before a Veterans Law Judge (either a Video or Travel Board) at the RO.  By letter dated in July 2013, the appellant was informed that a hearing was scheduled to be conducted at the St. Petersburg RO in August 2013.  However, the appellant failed to report to the scheduled hearing.  As the record does not contain further indication that the appellant has requested that the hearing be rescheduled, the Board deems the appellant's request for a hearing to be withdrawn.  38 C.F.R. § 20.704.  

As a final preliminary matter, the Board notes that a review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the claims being decided herein, other than an informal hearing presentation from the appellant's service representative dated February 2, 2015.  

FINDINGS OF FACT

1.  The appellant was born in January 1966 and attained the age of 18 in January 1984.  

2.  The appellant did not become permanently incapable of self-support prior to attaining the age of 18.  

CONCLUSION OF LAW

The criteria for recognition of the Veteran's son as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 have not been met.  38 U.S.C.A. §§ 101(4) (A), 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.57, 3.102, 3.159, 3.315, 3.356 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2013)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008). The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b) (1).)  

The RO received from the appellant application for DIC benefits in September 2008.  In November 2008, the RO sent him a letter notifying him that in order to receive DIC benefits for a child beyond the age of 18 years, he must submit evidence showing that that child became permanently incapable of self-support prior to turning 18.  The RO requested from the appellant specific information relevant to establishing whether he could be considered a helpless child.  The letter also advised the appellant of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the appellant on the types of evidence he could submit to support his claim.  

The appellant has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the November 2008 notice letter complies with the Quartuccio elements of 38 U.S.C.A. § 5103(a), and afforded the appellant a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

Additionally, while the initial notification to the appellant did not include the criteria for assigning an effective date, see Dingess, supra, because the Board will deny the appellant's claim, an effective date question is not before the Board. Consequently, a remand is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the appellant.  All available evidence pertaining to the appellant's claim has been obtained.  The evidence includes medical and lay evidence and the appellant's Social Security Administration (SSA) records.  Although the appellant elected to have a hearing in this case, he failed to report.  Further, the appellant was notified in compliance with 38 C.F.R. § 3.159(c) of the inability on the part of the RO to obtain to certain treatment records due to their non-existence.   

The Board does acknowledge that the appellant has not been afforded a VA examination in connection with the claim for recognition as a "helpless child"; however, a VA examination is unnecessary to decide the claim for VA benefits on the basis of permanent incapacity for self-support prior to attaining 18 years of age under the circumstances of this case.  In this regard, the Board points out that the appellant is now well over the age of 18 by decades.  His current disabilities include a back disorder and profound bilateral hearing loss.  Even assuming the appellant currently is incapable of self-support, the relevant period for establishing such incapacity is the period prior to his 18th birthday.  A VA examination or opinion based on the appellant's current status would not be relevant to the question at issue in this case.  

Given the ample communications regarding the evidence necessary to establish permanent incapacity for self-support of DKM before age 18, given a Board remand, and given that she has been provided all the criteria necessary for establishing permanent incapacity for self-support of DKM before age 18, we find that there has been essential fairness.  

II.  Factual background.

Received in September 2008 was an application for DIC benefits (VA Form 21-534), wherein the appellant requested to be recognized as a "helpless child" of the Veteran.  The appellant reported that he was receiving social security disability benefits because of deafness; therefore, he was claiming benefits as a helpless child.  

Submitted in support of the claim was the appellant's birth certificate, which indicates that he was born in January 1966, and that the Veteran is his father.  Also submitted was a letter from Social Security Administration, dated in April 2008, indicating that the appellant was in receipt of social security benefits.  

Received in March 2009 were documents from Dr. June F. Kennedy, an audiologist, dated from May 2005 through July 2005.  In a letter dated in May 2005, Dr. Kennedy noted that the appellant was seen for an audiological evaluation that month.  At that time, he reported that he lost his hearing at the age of 3 as a result of spinal meningitis.  There was no history of hearing loss in the family.  He denied tinnitus and vertigo.  The appellant reported back problems and a herniated disc in his neck.  He was currently unemployed.  Dr. Kennedy noted that the appellant's speech reads well and he is able to communicate with both ASL and speech; his speech reflects his hearing loss.  She also noted that the appellant is a graduate of the Florida School for the Deaf and Blind.  He has not worn a hearing aid for the last 10 to 15 years.  Dr. Kennedy reported that test results revealed a profound bilateral sensorineural hearing loss; he is unable to discriminate speech without speech reading.  Dr. Kennedy observed that a hearing aid might help the appellant to better understand speech; however, he will always need to use his speech reading skills.  

Also of record is a statement from Dr. Dale G. Salatich, dated in July 2005, who evaluated the appellant for disability determinations.  He noted that the appellant only communicates with sign language and lip reading.  He does respond to some verbal clues; however, without the above measures.  The impression was profound bilateral sensorineural hearing loss, secondary to meningitis.  Dr. Salatich stated that the appellant had significant disability with regards to the severity of his hearing loss.  He noted that hearing aids, apparently, have been of minimal help to the appellant.  

Also of record is a report of determination by SSA, dated in June 2005, indicating that the appellant met listing 2.08A.  It was reported that the appellant is 39 years old who lost his hearing at age 3 due to spinal meningitis.  He was not receiving any current treatment.  It was noted that results of pure tone and speech awareness testing on May 31, 2005 revealed a profound bilateral sensorineural hearing loss.  It was further reported that the examination showed that he is unable to discriminate speech without speech reading.  It was noted that a hearing might help the appellant to better understand speech; however, he will always need to use his speech reading skills.  

Received in March 2009 was a document which showed that the appellant was a student at the Florida School for the Deaf and Blind from September 1972 to June 1987 when he graduated from the 12th grade.  Also submitted were copies of school reports from the school.  

Received in November 2009 was the report of an MRI of the cervical spine from Boston Diagnostic Imaging, dated in October 2009, which revealed findings of scattered bony degenerative changes, most pronounced at C6-7 level, with associated mild bilateral neural foraminal narrowing.  Also received was a report from Florida eye clinic, dated in October 2009, indicating that the appellant was seen for an old retinal detachment repair to the right eye.  

III.  Legal Analysis.

VA law provides that the term, "child of the Veteran" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years or an illegitimate child; and is under the age of 18 years; or before reaching the age of 18 years, became permanently incapable of self-support; or after reaching the age of 18 years and until completion of education or training, but not after reaching the age of 23, is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  

To establish entitlement to the benefit sought on the basis of being a helpless child, various factors under 38 C.F.R. § 3.356 are for consideration.  Principal factors for consideration are: 

(1) The fact that an individual is earning his or her own support is prima facie evidence that he or she is not incapable of self-support. Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.  

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established.  

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356.  

The United States Court of Appeals for Veterans Claims (Court) has held that in cases such as this, the focus of analysis must be on the individual's condition at the time of his or her 18th birthday in order to determine whether that individual is entitled to the status of "child."  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the individual's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

As noted above, the outcome of this case turns on whether the appellant has established that he was permanently incapable of self-support at the time of his eighteenth birthday.  38 C.F.R. §§ 3.57(a) (1) (ii).  Here, the relevant evidence of record shows that the appellant was not permanently incapable of self-support by reason of mental or physical defect when he attained the age of 18 years in January 1984. The Board acknowledges that there is evidence showing that the appellant is currently unable to work on account of his back disorder and profound bilateral sensorineural hearing loss.  However, none of the evidence of record shows that the appellant suffered from physical or mental disability of such severity prior to attaining the age of 18 years that he had become incapable of self-support at that time.  The record shows that he successfully completed his studies at the Florida School for the Deaf and Blind and graduated in 1987.  There is no indication that any medical professional opined that any condition from which the appellant suffered prior to age 18, to include profound hearing loss, was severe enough as to make him incapable of self-support.  

The Board accepts the lay evidence that the appellant had some degree of hearing loss prior to attaining the age of 18.  It is well established that, although laypersons are not considered capable of opining on matters requiring medical knowledge, they are permitted to provide personal observations.  See Moray v. Brown, 5 Vet. App. 211 (1993).  In addition, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) ; 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009).  While the lay contentions have been considered carefully, they are outweighed by the absence of medical evidence establishing that the appellant was permanently incapable of self-support prior to reaching age 18.  

A review of the records shows that there is no evidence that the appellant was permanently incapable of self-support prior to attaining the age of 18.  In the present claim, there is no evidence of record, other than lay statements that he was disabled and incapable of self-support prior to turning 18.  The evidence submitted shows that the appellant was in a school for the Deaf and Blind; however, the Board does not read into the status of the school to mean that the appellant was a helpless child.  Consequently, while the record clearly indicates that the Veteran was found to have become permanently disabled by the Social Security Administration in June 2005, at the age of 39, there is no evidence showing that the appellant was disabled prior to turning 18.  As such, the evidence of record fails to show that the appellant meets the criteria for recognition as a helpless child of the Veteran prior to turning 18 years old.  

The Board finds that the preponderance of the evidence is against the appellant's claim for recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.  As the evidence is not equally balanced, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to recognition of the appellant as a helpless child on the basis of permanent incapacity for self-support before attaining the age of 18 years is denied.  



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


